 

FILED

UNITED STATES DISTRICT COURT January 30, 2020
EASTERN DISTRICT OF CALIFORNIA CLERK, US DSITRICT CO

EASTERN DISTRICT OF
CALIFORNIA .

UNITED STATES OF AMERICA, Case No. 2:20-mj-00019-KJN

Plaintiff,

V. . ORDER FOR RELEASE OF
PERSON IN CUSTODY

MKRUCH MKRTCHYAN,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MKRUCH MKRTCHYAN ,

Case No. 2:20-mj-00019-KJN_ Charge 18 § 1029(b)(2) , from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

X Unsecured Appearance Bond $ 25,000

 

Appearance Bond” with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other):__ Terms and conditions as stated on the

record.

 

Issued at Sacramento, California on January 30, 2020 at 2:12 pm.

if
By: Zak J

Magistrate Judgé Kendall J. Newman

 
